Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 1/4/2021.
Claims 1-20 have been examined.
Information Disclosure Statement
The information disclosure statements submitted on 1/27/21, 10/26/21, and 5/17/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort (US Patent Application Publication Number 2016/0241392), and further in view of Skala et al. (US Patent Number 10,354,325).
Regarding claim 9, Vandervort taught an apparatus, comprising: an instance of a distributed database at a compute device configured to be included within a plurality of compute devices that implements, via a network operatively coupled to the plurality of compute devices, the distributed database that includes a first source record logically related to a first public key, a first destination record logically related to a second public key, a second source record logically related to a third public key, and a second destination record logically related to a fourth public key (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example); and a processor of the compute device operatively coupled to the instance of the distributed database (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example), the processor configured to: 
receive an indication of a database operation that includes a transfer command to transfer a value from (1) the first source record to one of the first destination record or the second destination record based on a deterministic sort of the third public key and the fourth public key and (2) the second source record to the other of the first destination record or the second destination record based on the deterministic sort (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example – The instant specification makes clear that the deterministic sort is performed in creating the transfer command.  As such, the deterministic sort portion of this claim is non-functional descriptive language.  How the transfer command, that is claimed as being received by the claimed system, is generated before the claimed system receives the command has no impact on the functioning of the system.  The claimed system receives a transfer command that has multiple sources and destinations already indicated by the transfer command, and acts on them accordingly.  How the sources and destinations were determined has no bearing or impact on the system that processes the command.  As such, the deterministic sort portions of the claim are given no weight.), and 
execute at the instance of the distributed database the transfer command such that the value is decremented from the first source record and the second source record and the value is added to the first destination record and the second destination record (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example). 
Vandervort did not explicitly teach that the transfer command is configured to transfer a value from each source record from a plurality of source records including the first record and the second record to a different destination record from a plurality of destination records including the third record and the fourth record.
Skala taught that in transactions utilizing digital currencies such as Bitcoin, a single transaction can be associated with multiple source wallets and multiple destination wallets, and the transaction (transfer command) transfers the appropriate values from the origin accounts to the destination accounts (Skala Col. 12 Line 59 – Col. 13 Line 9).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Skala in the electronic currency transaction system of Vandervort by supporting use of multiple origin accounts and multiple destination accounts.  This would have been obvious because the person having ordinary skill in the art would have been motivated to allow user flexibility for make and receiving electronic currency transactions.

Regarding claim 10, Vandervort and Skala taught that the compute device is a first compute device, the first public key is paired with a first private key of a second compute device, the second public key is paired with a second private key of the second compute device, the third public key is paired with a first private key of a third compute device, and the fourth public key is paired with a second private key of the third compute device (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).
Regarding claim 11, Vandervort and Skala taught that the deterministic sort is a lexicographical sort (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example – The instant specification makes clear that the deterministic sort is performed in creating the transfer command.  As such, the deterministic sort portion of this claim is non-functional descriptive language.  How the transfer command, that is claimed as being received by the claimed system, is generated before the claimed system receives the command has no impact on the functioning of the system.  The claimed system receives a transfer command that has multiple sources and destinations already indicated by the transfer command, and acts on them accordingly.  How the sources and destinations were determined has no bearing or impact on the system that processes the command.  As such, the deterministic sort portions of the claim are given no weight.).
Regarding claim 12, Vandervort and Skala taught that  the transfer command includes an indication of the value (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).
Regarding claim 13, Vandervort and Skala taught that the value corresponds to an amount of a digital asset (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).
Regarding claim 14, Vandervort and Skala the transfer command includes an indication of a time threshold conditioning the transfer command to be nullified when convergence of the distributed database is not reached via a consensus protocol before the time threshold (Vandervort Paragraphs 0042 and 0072).
Regarding claim 15, Vandervort taught a method, comprising: receiving at a processor of a first compute device having a portion of an instance of a distributed database and configured to be included within a plurality of compute devices that implements the distributed database via a network operatively coupled to the plurality of compute devices, and from a second compute device from the plurality of compute devices, a first public key of the second compute device and an indication of a value requested to be transferred from a first source record logically related to the first public key of the second compute device, the distributed database including a second source record logically related to a first public key of the first compute device (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example); 
encrypting a second public key of the first compute device with the first public key of the second compute device to define an encrypted second public key of the first compute device, the second public key of the first compute device logically related to a first destination record (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example); 
sending, to the second compute device, the encrypted second public key of the first compute device (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example); 
defining a transfer command including the indication of the value, the first public key of the first compute device, the first public key of the second compute device, the second public key of the first compute device, and a second public key of the second compute device, the second public key of the second compute device logically related to a second destination record (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example); and 
sending a signal to post into the distributed database the transfer command, the transfer command configured to transfer the value from (1) the first source record to one of the first destination record or the second destination record and (2) the second source record to the other of the first destination record or the second destination record (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).
Vandervort did not explicitly teach that the transfer command is configured to transfer a value from each source record from a plurality of source records including the first record and the second record to a different destination record from a plurality of destination records including the third record and the fourth record.
Skala taught that in transactions utilizing digital currencies such as Bitcoin, a single transaction can be associated with multiple source wallets and multiple destination wallets, and the transaction (transfer command) transfers the appropriate values from the origin accounts to the destination accounts (Skala Col. 12 Line 59 – Col. 13 Line 9).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Skala in the electronic currency transaction system of Vandervort by supporting use of multiple origin accounts and multiple destination accounts.  This would have been obvious because the person having ordinary skill in the art would have been motivated to allow user flexibility for make and receiving electronic currency transactions.

Regarding claim 17, Vandervort and Skala taught that the defining includes defining the transfer command to include an indication of a time threshold conditioning the transfer command to be nullified when convergence of the distributed database is not reached via a consensus protocol before the time threshold (Vandervort Paragraphs 0042 and 0072).
Regarding claim 18, Vandervort and Skala taught that the defining includes defining the transfer command to include an indication of the value (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).
Regarding claim 19, Vandervort and Skala taught that  the value corresponds to an amount of a digital asset (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).
Regarding claim 20, Vandervort and Skala taught that the transfer command is signed with a private key paired with the first public key associated with the first compute device and a private key paired with the first public key associated with the second compute device before being executed (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,887,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,887,096 in view of Vandervort.
Essentially the instant claims are anticipated by the patent claims, with the exception of claim 9 claiming the processing of the transfer command.  However, Vandervort teaches that transfer commands are processed in the manner claimed, as shown in the rejection of claim 9 above (Vandervort Paragraphs 0015, 0066-0074, and 0086 for example).  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have received and processed the transfer command of the patent claims.  This would have been obvious because the person having ordinary skill in the art would have been motivated to complete the transaction as requested by the compute device.
Conclusion
Claims 1-20 have been rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491